                         3:20-cv-03108-TSH # 23   Page 1 of 2
                                                                                         E-FILED
                                                         Friday, 11 December, 2020 02:43:23 PM
                                                                    Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

BRENDA LEA ROBINSON,                   )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )    No. 20-cv-3108
                                       )
ANDREW SAUL, Commissioner              )
of Social Security,                    )
                                       )
            Defendant.                 )

                                     OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff’s Motion for EAJA Fees Pursuant to 28 U.S. C. § 2412 (d/e

19) is ALLOWED. Plaintiff is awarded $7,670 for attorney fees and

expenses in full satisfaction of any and all claims for attorney fees and

expenses that may be payable to Plaintiff in this matter under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412.

      Any fees paid belong to Plaintiff and not Plaintiff’s attorney and can

be offset to satisfy any pre-existing debt that the litigant owes the United

States. Astrue v. Ratliff, 560 U.S. 586 (2010). If Defendant can verify that

Plaintiff does not owe a pre-existing debt to the United States subject to the

offset, Defendant will direct that the award be made payable to Plaintiff’s




                                    Page 1 of 2
                    3:20-cv-03108-TSH # 23   Page 2 of 2




attorney pursuant to the EAJA assignment duly signed by Plaintiff and her

attorney.

ENTER: December 11, 2020



                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 2 of 2
